IN THE SUPREME COURT OF THE STATE OF DELAWARE

    BRIAN STIGILE,                              §
                                                §
        Defendant Below,                        §    No. 349, 2022
        Appellant,                              §
                                                §    Court Below—Superior Court
        v.                                      §    of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §    Cr. ID Nos. 2205013206 (N) and
                                                §                2001020200 (N)
        Appellee.                               §
                                                §

                                Submitted: October 27, 2022
                                Decided: December 2, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                             ORDER

        After consideration of the notice to show cause and the responses, it appears

to the Court that:

        (1)    On September 20, 2022, the appellant, Brian Stigile, filed a notice of

appeal from the Superior Court’s imposition of sentence on July 28, 2022. Stigile

pleaded guilty immediately before sentencing. A timely notice of appeal should

have been filed on or before August 29, 2022.1 The Chief Deputy Clerk issued a




1
  Del. Supr. Ct. R. 6(a)(iii) (providing that notice of appeal must be filed within thirty days after
the sentence is imposed); Del. Supr. Ct. R. 11(a) (providing that if the last day of the time period
prescribed by the Rules falls on the weekend or a holiday then the time period runs until the end
of the next day the Clerk’s office is open).
notice directing Stigile to show cause why this appeal should not be dismissed as

untimely filed.

       (2)     In his response to the notice to show cause, Stigile attributes the

untimely appeal to his quarantine for COVID-19 after sentencing, delays in his law

library access, and requesting an extension to file his appeal from the wrong court.

At the Court’s request, Stigile’s trial counsel and the State responded to Stigile’s

contentions.

       (3)     Stigile’s trial counsel stated that he met with Stigile on July 27, 2022,

via Zoom, to complete the guilty plea paperwork. During this meeting, trial counsel

advised Stigile that he needed to notify trial counsel’s office within thirty days of

sentencing if he wished to appeal. Stigile pleaded guilty the next day and was

immediately sentenced.         Stigile never contacted his trial counsel about filing an

appeal. The State contends that the appeal must be dismissed.

       (4)     Time is a jurisdictional requirement.2 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.3 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.4




2
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
3
  Supr. Ct. R. 10(a).
4
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
                                                2
Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, an untimely appeal cannot be considered.5

       (5)     Stigile has not shown that his failure to file a timely notice of appeal is

attributable to court-related personnel.6 Consequently, this case does not fall within

the exception to the general rule that mandates the timely filing of a notice of appeal,

and this appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED. The motions are denied as moot.


                                              BY THE COURT:

                                              /s/ James T. Vaughn, Jr.
                                              Justice




5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
6
  See, e.g., Parker v. State, 2021 WL 4495821, at *1 (Del. Sept. 30, 2021) (dismissing untimely
appeal where the inmate claimed his appeal was late because he lacked education regarding the
law and COVID-19 restrictions interfered with his access to the prison law library); Young v. State,
2018 WL 6118713, at *1 (Del. Nov. 20, 2018) (dismissing appeal of inmate as untimely where
there was a prison lockdown, limits on law library access, and the inmate’s trial counsel advised
that he did not ask her about filing an appeal).

                                                 3